Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 24, 2012                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145273                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  STEPHANIE L. HAMMONDS,                                                                                   Brian K. Zahra,
           Plaintiff,                                                                                                 Justices


  v                                                                 SC: 145273
                                                                    AGC: DP-015-10
  ATTORNEY GRIEVANCE COMMISSION,
           Defendant.

  _________________________________________/

          On order of the Court, the complaint for superintending control is considered, and
  relief is DENIED, because the Court is not persuaded that it should grant the requested
  relief. Pursuant to Rule 19, Section 3(c), of the Rules Concerning the State Bar of
  Michigan, the Attorney Grievance Commission is entitled to a copy of the report in
  question.

       HATHAWAY, J., not participating because she has a professional relationship with a
  member of a law firm involved in this matter.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 24, 2012                  _________________________________________
           p0917                                                               Clerk